FILED
                                                                                August 31, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 21-0604 (Kanawha County 20-F-326)

Jeffrey Scott Smith,
Defendant Below, Petitioner




                              MEMORANDUM DECISION



         Petitioner Jeffrey Scott Smith, by counsel Herbert L. Hively II, appeals the June 30, 2021,
order of the Circuit Court of Kanawha County sentencing petitioner to an aggregate
twelve-to-twenty-two-year term of incarceration for his convictions of malicious wounding by use
of a firearm and use of a firearm during the commission of a felony. The State of West Virginia, by
counsel Patrick Morrisey and Scott E. Johnson, filed a response in support of the circuit court’s
order. On appeal, petitioner alleges that the circuit court sentenced him to an unconstitutionally
excessive and disproportionate sentence and considered impermissible factors when rendering its
sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

         On September 10, 2020, two employees of Pile Hardware in Charleston, Robert Carpenter
and Joel Weaver, caught petitioner shoplifting merchandise. They confronted petitioner, who was
initially cooperative. Witnesses stated that petitioner soon became combative and attempted to flee
the store. The two employees intervened, and a physical confrontation ensued. During the
confrontation, petitioner drew a handgun but dropped it to the ground. Moments later, petitioner
produced a second handgun and fired a single shot into Mr. Carpenter’s knee. Petitioner then fled
the scene. Witnesses observed petitioner run into the West Side Market and saw the handle of a
firearm on his right hip as he entered. After petitioner left the market, law enforcement found the
                                                   1
firearm, hidden behind a case of Dr. Pepper inside the store. This firearm matched the caliber of
the bullet recovered from the scene of the shooting. Law enforcement recovered a bag of
methamphetamine and the other firearm from outside the hardware store, in addition to recovering
the items stolen from Pile Hardware along the route between Pile Hardware and the West Side
Market. Petitioner was arrested and later asserted that he was under the influence of heroin and
methamphetamine during the commission of the crime. The investigation also revealed that
petitioner had a prior felony conviction for the distribution of methylenedioxymethamphetamine
(“MDMA”) and, thus, was prohibited from possessing firearms.

       Later in September of 2020, petitioner was indicted on one count of malicious wounding
by use of a firearm, one count of the use of a firearm in the commission of a felony, one count of
possession of a firearm by a prohibited person, and one count of possession of a concealed firearm
by a prohibited person.

        In June of 2021, petitioner pled guilty to one count of malicious wounding and one count of
the use of a firearm in the commission of a felony, and the State dismissed the remaining charges
pursuant to a plea agreement. During his plea hearing, the circuit court engaged petitioner in a plea
colloquy, informing him of the constitutional rights that he would be waiving as a result of his
guilty plea. Petitioner acknowledged the potential statutory penalties for the crimes to which he
pled and further acknowledged that sentencing for those crimes was in the court’s discretion,
including that he could be sentenced to consecutive terms of incarceration. Following the
colloquy, the circuit court found a factual basis for the guilty pleas and that petitioner freely,
voluntarily, and intelligently entered his pleas of guilty.

        Later in June of 2021, the circuit court held petitioner’s sentencing hearing. Petitioner
argued for his sentences to run consecutively, with the second sentence to be served on home
incarceration. He asserted that he had not previously committed a crime of violence against a
person and that he had accepted responsibility for the instant offenses. Petitioner exercised his
right to allocution. The State argued that petitioner’s criminal activity had escalated since 2004.
Further, the State pointed out that petitioner stated he accepted responsibility but referenced his
statement in the pre-sentence investigation report that the firearm “discharged accidentally.” The
State emphasized that petitioner “had not one but two guns in his possession,” and, contrary to
petitioner’s assertion that he was highly intoxicated from controlled substances, he had the
wherewithal to flee the scene and hide the firearm used in the crime. The State argued that the
circuit court should impose the maximum statutory penalties, run the resulting sentences
consecutively, and deny petitioner home incarceration.

        Ultimately, the circuit court reasoned that “the discharging of those [firearms] accidentally
or not [was] inexcusable. It’s a danger to society.” The court determined that petitioner was an
ever-present danger to society and recommended that he take advantage of substance abuse
treatment while incarcerated. The court then sentenced petitioner to an indeterminate
two-to-ten-year term of incarceration for his conviction of malicious wounding and a determinate
ten-year term of incarceration for his conviction of use of a firearm during the commission of a
felony, which the court ordered would be served consecutive to the first term of incarceration. The

                                                 2
circuit court’s June 30, 2021, order memorialized petitioner’s sentence. He now appeals the circuit
court’s sentencing order.

        “The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse of
discretion standard, unless the order violates statutory or constitutional commands.” Syl. Pt. 1, in
part, State v. Lucas, 201 W. Va. 271, 496 S.E.2d 221 (1997). Additionally, we have consistently
held that “[s]entences imposed by the trial court, if within statutory limits and if not based on some
[im]permissible factor, are not subject to appellate review.” Syl. Pt. 4, State v. Goodnight, 169 W.
Va. 366, 287 S.E.2d 504 (1982).

       On appeal, petitioner first argues that the circuit court’s sentence is excessive and
disproportionate to the crime, in violation of the West Virginia Constitution. We have held that

       “Article III, Section 5 of the West Virginia Constitution, which contains the cruel
       and unusual punishment counterpart to the Eighth Amendment of the United States
       Constitution, has an express statement of the proportionality principle: ‘Penalties
       shall be proportioned to the character and degree of the offence.’” Syllabus Point 8,
       State v. Vance, [164 W. Va. 216], 262 S.E.2d 423 (1980).

Syl. Pt. 3, Wanstreet v. Bordenkircher, 166 W. Va. 523, 276 S.E.2d 205 (1981). Further,

       “[w]hile our constitutional proportionality standards theoretically can apply to any
       criminal sentence, they are basically applicable to those sentences where there is
       either no fixed maximum set by statute or where there is a life recidivist sentence.”
       Syllabus point 4, Wanstreet v. Bordenkircher, 166 W. Va. 523, 276 S.E.2d 205
       (1981).

Syl. Pt. 2, State v. Patrick C., 243 W. Va. 258, 843 S.E.2d 510 (2020). In other words, “[w]hen
previously asked to review sentences as being disproportionate, this Court has determined that
these claims generally are limited to sentences that have no maximum limit provided by statute.”
State v. Sulick, 232 W. Va. 717, 725, 753 S.E.2d 875, 883 (2012).

        Here, petitioner was convicted of one count of malicious wounding, which carries an
indeterminate sentence of two to ten years of incarceration. 1 Petitioner was also convicted of one
count of use of a firearm during the commission of a felony, which carries a determinate sentence
of “not more than ten years.” 2 Both crimes have statutory maximums, which the circuit court did
not exceed. Therefore, we find petitioner’s sentence is proportionate.



       1
           W. Va. Code § 61-2-9(a).
       2
           W. Va. Code § 61-7-15a.


                                                  3
        Petitioner also argues that the circuit court’s sentence was based on an impermissible
factor. He asserts that the court erred in finding that he was a danger to society, arguing that the
finding was “without any foundation.”

        This Court has considered that “[a] trial court has wide discretion in the sources and types
of evidence used in determining the kind and extent of punishment to be imposed. And a
sentencing court is not restricted by the federal constitution to the information received in open
court.” State ex rel. Dunlap v. McBride, 225 W. Va. 192, 202, 691 S.E.2d 183, 193 (2010) (citation
omitted). Some impermissible factors have been identified, however, including “race, sex, national
origin, creed, religion, and socioeconomic status.” State v. Moles, No. 18-0903, 2019 WL 5092415
(W. Va. Oct. 11, 2019)(memorandum decision)(citation omitted).

        Here, we do not find that the circuit court considered an impermissible factor when
sentencing petitioner. The circuit court’s finding is reasonable in light of the record. Petitioner, a
felon who was prohibited from possessing firearms, brought two weapons into a business and,
ultimately, shot and injured an employee. This evidence supports the circuit court’s finding, and it
was not impermissible for the circuit court to consider this evidence at sentencing. We find
petitioner is entitled to no relief in this regard.

       For the foregoing reasons, we find no error in the circuit court’s June 30, 2021, order.

                                                                                           Affirmed.

ISSUED: August 31, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  4